DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 2, line 4, “an L-shaped second slot” is claimed…it is unclear where is “an L-shaped first slot”?
In claim 3, line 2, “a fourth radiator” is claimed…it is unclear where is “a third radiator”?
In claim 3, line 3, “a third slot” is claimed…it is unclear where is “a first/second slot”?
In claim 4, line 3, “a fourth slot” is claimed…it is unclear where is “a first/second slot”?

Allowable Subject Matter
Claims 1 and 5-10 are allowed.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Kim et al., Eom et al., Su et al., Xiong et al., Huang et al., Yu et al., Qiu and Hsu et al. are cited as of interested and illustrated a similar structure to an antenna module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

									/THO G PHAN/
								Primary Examiner, Art Unit 2845